Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTED EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Mindy Rittner on 02-03-2021.

The application has been amended as follows: 

In claim 1, line 9, ”one or more of the components” is now  – one or more of the plurality of components--
Line 14, “the components” is now  –the plurality of components--.
Line 15, “the components” is now  –the plurality of components--.
Line 17, “the components” is now  –the plurality of components--.
Lines 15-16, “the switching devices” is now—the plurality of switching devices--.

Claim 2:  Line 2, “the components” is now  –the plurality of components--.

Claim 4, Line 1, “one of the components” is now—one of the plurality of components--;
Claim 5, line 1, “the components” is now  –the plurality of components--.
(corrected 03-09-21)Line 2, “the component” is now  –the plurality of components--.

(corrected 03-09-21)Claim 6, line 3, “the components” is now  –the plurality of components--.
Lines 2-3, “the switching devices” is now—the plurality of switching devices--.

Claim 8, lines 2-3, “the components” is now  –the plurality of components--.
Claim 10, line1,3 and 5, “the components” is now  –the plurality of components--.

Claim 11, lines 19,20, 22, “the components” is now  –the plurality of components--.
Line 18, “the switching devices” is now—the plurality of switching devices--.
Line 19, “the switching devices” is now—the plurality of switching devices--.

Claim 12, line 2, “the components” is now  –the plurality of components--.
(corrected 03-09-021)On lines 5- 6, “one or more components” is now—one or more of the plurality of components--;
Line 5, “the switching devices” is now—the plurality of switching devices--.

Claim 13, lines 2-3, “the components” is now  –the plurality of components--.


Claim 14, line 2: “the components” is now  –the plurality of components--.
Claim 15, line 2, “the components” is now  –the plurality of components--.
Lines 3-4, “the components” is now  –the plurality of components--.
Line 6, “the components” is now  –the plurality of components--.
Claim 16, line 2, “vehicle components” is now—the plurality of components of the vehicle--.

(corrected 03-09-21)Claim 17, line 10, “ the components” is now—the plurality of components—
Line 12, “the components” is now  –the plurality of components--.
Line 9, “the switching devices” is now—the plurality of switching devices--.
Line 12, “the switching devices” is now—the plurality of switching devices--.


Claim 18, line 2, “the components” is now  –the plurality of components--.


(corrected 03-09-21)Claim 20, lines 1-2, “the components” is now  –the plurality of components--. 
Lines 5-6, “one or more components” is now  –one or more of the  plurality of components--.

Line 5, “the switching devices” is now—the plurality of switching devices--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849